DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 27 January 2022.
Claims 21-33 are pending and have been presented for examination.
Claims 1-20 have been cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,269,558. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘558 patent as shown below.


11,269,558
17/586,174
1. (B) A memory system 
(A) connectable to a host, 
(B) comprising: a nonvolatile memory; and a controller electrically connected to the nonvolatile memory and configured to 
(C) manage a plurality of first storage regions included in the nonvolatile memory as a plurality of zones to which a plurality of logical address ranges obtained by dividing a logical address space for accessing the memory system are assigned respectively, wherein the controller is configured to: 
(D) receive a plurality of first write commands from the host, each of the plurality of first write commands specifying 
(E) (i) a logical address indicative of both a first zone of the plurality of zones and an offset within the first zone to which write data is to be written, 
(F) (ii) a data size of the write data, 
(G) and (iii) a location in a write buffer of the host where the write data is stored; 
(H) reorder the plurality of first write commands in an order in which writing within the first zone is executed sequentially from a next write location within the first zone, by using a first command buffer corresponding to the first zone, based on the offset and the data size specified by each of the plurality of first write commands; 
(I) and when the writing within the first zone becomes capable of being executed sequentially in equal to or larger than a minimum write size of each first storage region from the next write location within the first zone, by reordering the plurality of first write commands, transfer a plurality of write data associated with the plurality of first write commands reordered, from the write buffer of the host to an internal buffer of the memory system, in a same order as the order of the plurality of first write commands reordered, 
(J) and write the plurality of write data transferred to the internal buffer to a first storage region, of the plurality of first storage regions, which is managed as the first zone.
Claim 21. An information processing system comprising: 
(A) a host including a write buffer; 
(B) and a memory system including: a nonvolatile memory; and a controller electrically connected to the nonvolatile memory, wherein the controller is configured to: 
(C) manage a plurality of first storage regions included in the nonvolatile memory as a plurality of zones to which a plurality of logical address ranges obtained by dividing a logical address space for accessing the memory system are assigned respectively; 
(D) receive a plurality of first write commands from the host, each of the plurality of first write commands specifying 
(E) (i) a logical address indicative of both a first zone of the plurality of zones and an offset within the first zone to which write data is to be written, 
(F) (ii) a data size of the write data, 
(G) and (iii) a location in the write buffer of the host where the write data is stored; 
(H) reorder the plurality of first write commands such that writing within the first zone is executed sequentially, by using a first command buffer corresponding to the first zone, based on the offset and the data size specified by each of the plurality of first write commands; 
(I) and when the writing within the first zone becomes capable of being executed sequentially in equal to or larger than a minimum write size of each first storage region, by reordering the plurality of first write commands, transfer a plurality of write data associated with the plurality of first write commands reordered, from the write buffer of the host to an internal buffer of the memory system, in a same order as the order of the plurality of first write commands reordered, 
(J) and write the plurality of write data transferred to the internal buffer to a first storage region, of the plurality of first storage regions, which is managed as the first zone.
Claims 2/3/4/5/6/7/8/9/10/11/12/13
Claims 22/23/24/25/26/27/28/29/30/31/32/33



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the art of record fails to teach, or fairly suggest, the combination of features claimed.  Specifically, the art of record fails to disclose reordering of write commands based on offset and size, transferring write data from a host buffer to an internal buffer in an order based on the reordering of write commands, a write command that includes a location in a host buffer of the write data, and writing to the first zone when a size of data is above a minimum write size.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Reference
Section
Relevance
2021/0049114
[0045]-[0053]
Host based submission queue, interrupt is sent to the storage device to process commands in the submission queue, completion of command is returned to the host.
2020/0241798
[0062], [0064]-[0068], [0089]-[0090]
Flash memory divided into a plurality of regions, write command directed to a specific domain in the flash memory, and write command received by the controller from the host.
2019/0332316
[0048]-[0050], [0081], [0104]
Write command that designates a specific area of the storage system, write command specifies a location and length, and data transfer between host buffer and internal buffer of storage controller.
2017/0220267
[0023], [0050]-[0059]
Buffer write data, transfer of write data to non-volatile storage, and sequential writing of data in streams.
2017/0123721
[0042]-[0043], [0045], [0047]-[0049]
Command and data buffer in host memory, internal data buffer of storage controller, copying data between host buffer and internal buffer, and data write size.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136